Citation Nr: 0000733	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  92-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for osteoporosis 
and spondylosis of the lumbar spine, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
fracture of the descending ramus of the left pubic bone and 
ascending ramus of the left ischium, currently evaluated as 
10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to July 
1959, and from April 1964 to March 1967.  This appeal arises 
from a January 1992 rating decision of the Department of 
Veterans Affairs (VA), St. Louis, Missouri, regional office 
(RO), which confirmed the 10 percent disability rating for 
residuals of a fracture of the descending ramus of the left 
pubic bone and ascending ramus of the left ischium, and 
continued a non compensable rating for osteoporosis of the 
spine.

The Board of Veterans' Appeals (Board) remanded the case in 
October 1996 for procedural deficiencies and for additional 
development of the medical record, during which development 
the RO increased the evaluation of the service connected 
osteoporosis of the spine to 20 percent disabling from 
October 1991. 

A January 1997 rating decision denied the veteran's claim for 
a total rating based on individual unemployability.  

In August 1998, the Board again remanded the case for 
additional development.  Subsequently, a June 1999 rating 
decision increased the evaluation of the service connected 
back disability to 40 percent for osteoporosis and 
spondylosis of the lumbar spine.

The issue of entitlement to a total disability evaluation 
based on individual unemployability will be addressed in the 
REMAND portion of this document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.  

2.  The veteran's service connected osteoporosis and 
spondylosis of the lumbar spine is manifested by severe 
limitation of lumbar spine motion; while muscle spasm has 
been demonstrated, there are no significant neurological 
findings shown.

3.  The veteran's service connected residuals of fracture of 
the descending ramus of the left pubic bone and ascending 
ramus of the left ischium are manifested by complaints of 
pain, gait problems and a leg length discrepancy of six 
tenths of an inch.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for osteoporosis and spondylosis of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Codes 5292, 5293 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of fracture of the descending ramus of the left 
pubic bone and ascending ramus of the left ischium have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Codes 5255, 5275 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (1999).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Evaluation of Back Disability

The Board granted service connection for osteoporosis of the 
spine in August 1984.  By rating decision of October 1984, 
the RO assigned a noncompensable evaluation from October 
1982.  In May 1995, the evaluation was increased to 20 
percent from October 1991.  A June 1999 rating decision 
increased the evaluation to 40 percent for osteoporosis and 
spondylosis of the lumbar spine from October 1991.  The 
veteran contends that he is entitled to a higher evaluation.

The veteran's lower back disability is currently evaluated at 
the maximum 40 percent evaluation under code 5292 based on 
severe limitation of lumbar spine motion.  38 C.F.R. Part 4, 
Code 5292 (1999).

Under Code 5293, the current 40 percent rating contemplates a 
severe intervertebral disc syndrome with intermittent relief.  
A 60 percent evaluation requires a pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1999).

A VA examination was conducted in October 1998.  The veteran 
reported pain in the lower back at approximately the L4 
level.  He stated that he was forced to ambulate in a forward 
flexed position with a cane, which he attributed to his limb 
length discrepancy.  The veteran stated that his ambulation 
was limited.  On examination, there was no marked deformity 
in the sagittal or coronal plane.  Range of motion of the 
lumbar spine was profoundly limited:  extension was 5 
degrees; forward flexion was approximately 30 degrees; 
lateral bending was to 10 degrees bilaterally, with sustained 
paravertebral spasms; lateral rotation was approximately 5-10 
degrees, and limited at the extremes by pain.  Straight leg 
test was negative.  Reflexes were 1+ and equal, and there 
were no pathological reflexes.  There was a one-half inch leg 
length discrepancy.  There was mild tenderness to palpation 
of the posterior spinous process of the lumbosacral spine.  
X-rays showed moderate lumbosacral spondylosis with facet 
hypertrophy and anterior osteophyte formation at multiple 
levels.  The diagnosis was lumbosacral spondylosis, which was 
described as moderately severe.  the examiner discounted the 
previous diagnoses of spina bifida occulta and osteoporosis 
as either inaccurate or of no clinical significance.  

The medical evidence of record demonstrates severe limitation 
of lumbar spine motion as contemplated by the current 40 
percent evaluation under code 5292.  The Board has considered 
the veteran's disability under code 5293 which pertains to 
intervertebral disc syndrome.  However, while muscle spasm 
has been demonstrated, there are no significant neurological 
findings shown.  A pronounced neurological disability is 
required for a 60 percent evaluation.  Clearly, that is not 
present in this case.  Although the veteran does not have 
intervertebral disc syndrome, if the veteran's back pathology 
were rated by analogy to that code section, his disability 
picture would more closely approximate the severe level of 
intervertebral disc syndrome, with recurring attacks, which 
is contemplated by the current 40 percent disability rating.  
38 C.F.R. Part 4, § 4.7, Code 5293 (1999).  If the disability 
were rated analogous to the evaluation for lumbosacral 
strain, the veteran is already in receipt of the maximum 40 
percent evaluation assignable under that code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).

The VA examiner indicated that there was no additional 
limitation of motion beyond that noted on the examination.  
The Board finds that the veteran's gait problems are 
adequately compensated by the 40 percent evaluation of his 
lumbar spine and the 10 percent for the residuals of pelvic 
fracture.  Thus, there is no basis for consideration of a 
higher evaluation based on functional loss due to pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the Board has determined that the veteran is not 
entitled to an evaluation in excess of 40 percent for his 
service-connected osteoporosis and spondylosis of the lumbar 
spine.  As the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (1999).

Evaluation of Residuals of Fracture, Descending Ramus, Left 
Pubic Bone,
and Ascending Ramus, Left Ischium

The veteran suffered fractures of the descending ramus of the 
left pubic bone and ascending ramus of the left ischium, with 
resulting pelvic asymmetry, in a truck accident in Germany in 
August 1955.  Service connection was granted in November 
1959, and a 20 percent evaluation was assigned from July 
1959.  An August 1983 rating decision reduced the evaluation 
to 10 percent, effective from November 1983.  The 10 percent 
evaluation has been continued in subsequent rating actions.  
The veteran contends that he is entitled to a higher 
evaluation.

The service connected residuals of fracture of the descending 
ramus of the left pubic bone and ascending ramus of the left 
ischium are evaluated by analogy to code 5255.  The current 
10 percent evaluation contemplates slight knee or hip 
disability.  A 20 percent evaluation would require evidence 
of moderate knee or hip disability.  38 C.F.R. Part 4, Code 
5255 (1999).

On the VA examination in October 1998, the veteran reported 
left posterior hip pain as well as gait problems associated 
with his leg length discrepancy.  The veteran stated that he 
ambulated with a cane and with the left lower extremity 
slightly rotated.  He reported that he could only ambulate 
for short distances, and he had difficulty climbing stairs.  
The veteran stated that weather changes and increased use 
caused flare-ups of his pain.  On examination, the hips 
exhibited internal rotation of approximately 10 degrees, 
external rotation of 20 degrees, and abduction to 25 degrees, 
bilaterally.  Extremes of abduction and internal rotation of 
the left hip produced discomfort.  External rotation of the 
left hip with fixation of the right hemipelvis produced 
discomfort about the left posterior hemipelvis and lower 
back.  There was mild tenderness over the sacroiliac joints.  
Examination of the pelvis revealed some mild deformity as the 
palpated anterior superior iliac spine was held at different 
levels on the two sides.  Compression of the iliac wings 
produced only minimal to moderate discomfort.  Posterior 
compression over the symphysis pubis produced mild 
discomfort.  X-rays demonstrated the previous fractures of 
the superior inferior pubic rami, and deformities of the left 
superior inferior pubic rami.  The symphysis pubic was healed 
in an asymmetrical fashion.  There appeared to be no obvious 
disruption of the sacroiliac joints or elsewhere in the 
pelvic ring.  The examiner stated that there was no evidence 
that the veteran ever sustained a fracture or dislocation of 
the left hip itself, and there is no suggestion of 
degenerative disease of the left hip.  However, there was 
residual deformity from the pelvic fracture, including the 
limb length discrepancy of approximately six tenths of an 
inch, sufficient to produce a change in gait.  The examiner 
further stated that there was no relationship whatsoever 
between the veteran's pelvic fracture and hip arthrosis, and 
no evidence of an affliction of the left hip as opposed to 
the right.  

The medical evidence does not demonstrate the moderate knee 
or hip disability necessary for an increased evaluation under 
code 5255.  In fact, the examiner has discounted any 
relationship between the veteran's service connected 
disability and any hip problems.  38 C.F.R. Part 4, Code 5255 
(1999).  The Board has considered the possibility of 
assigning a higher evaluation based upon shortening of the 
lower extremity under code 5275; however, a 20 percent 
evaluation under that section requires two to two and one-
half inch shortening, and the veteran's leg length 
discrepancy is less than one inch.  38 C.F.R. Part 4, Code 
5275 (1999).

The VA examiner indicated that there was no additional 
limitation of motion beyond that noted on the examination.  
As noted above, the Board finds that the veteran's gait 
problems are adequately compensated by the 40 percent 
evaluation of his lumbar spine and the 10 percent for the 
residuals of pelvic fracture.  Thus, there is no basis for 
consideration of a higher evaluation based on functional loss 
due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the Board has determined that the veteran is not 
entitled to an evaluation in excess of 10 percent for his 
service-connected residuals of fracture of the descending 
ramus of the left pubic bone and ascending ramus of the left 
ischium.  As the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (1999).


ORDER

A evaluation in excess of 40 percent for osteoporosis and 
spondylosis of the lumbar spine is denied.

An evaluation in excess of 10 percent for residuals of 
fracture of the descending ramus of the left pubic bone and 
ascending ramus of the left ischium is denied.


REMAND

The veteran contends that he is unable to work due to his 
service connected disabilities.  In addition to the above 
noted back and hip disorders, the veteran is also service 
connected for duodenal ulcer, rated as 20 percent disabling, 
and high frequency hearing loss, rated as noncompensably 
disabling.  His combined rating is 60 percent.  His combined 
disability rating does not meet the criteria for a total 
rating under 38 C.F.R. § 4.16(a) (1999).

The veteran has a sixth grade education, was previously 
employed as a factory worker, and has not worked since 1994.  
A VA examiner's statement dated in March 1999 noted that:

The residual of the patient's pelvic 
fracture could be expected to interfere 
with the patient's capacity to maintain 
gainful employment, should the demands of 
said employment place strain on the 
lumbar spine.  That is, any vocation 
other than a sedentary one would be 
likely to be compromised in part by the 
patient's lumbar spondylosis.  As his 
spondylosis is in part a result of the 
aforementioned pelvic fracture and 
resulting limb length discrepancy, it is 
considered more likely than not that the 
patient's capacity to maintain gainful 
employment was compromised by this 
injury.

38 C.F.R. § 4.16(b) states that it is the established policy 
of the Department of Veterans Affairs that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.

The RO determined that a referral to the Director was not 
appropriate in this case. However, the supplemental statement 
of the case issued in June 1999 did not provide an adequate 
explanation to the veteran of the reasons for that decision 
in light of the VA examiner's comments.

The regulations state that the Statement of the Case must be 
complete enough to allow the appellant to present written 
and/or oral arguments before the Board of Veterans' Appeals. 
It must contain: (a) A summary of the evidence in the case 
relating to the issue or issues with which the appellant or 
representative has expressed disagreement; (b) A summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination; and (c) The determination of the 
agency of original jurisdiction on each issue and the reasons 
for each such determination with respect to which 
disagreement has been expressed.

38 C.F.R. § 19.29 (1999).

In order to ensure due process of the veteran's claim, the 
case must be returned to the RO for the following:

The RO should again consider the 
veteran's claim under the provisions of 
38 C.F.R. § 4.16(b) (1999).  If it is 
determined that a referral to the 
Director, Compensation and Pension 
Service, is not appropriate, a 
supplemental statement of the case 
including full reasons and bases for the 
RO's determination must be issued.

Following the above, if the outcome remains unfavorable to 
the veteran, he and his representative should be given a 
reasonable opportunity to respond. Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

